Know all men by these presents, that We Joseph Maran, as principal and David Cooper as Security, are held and firmly bound unto Austin E Wing, Sheriff of the County of Wayne in the full & just penal sum of one hundred dollars, to be paid to the Said Austin E Wing, his executors, administrators or assigns, for which payment, well, and truly to be made we bind ourselves, and each of us by himself, our, and either of our heirs, Executors and administrators firmly by these presents, sealed with our Seals, dated this Seventh day of September A D, one thousand eight hundred and twenty two,
Whereas the above bounden Joseph Maran has this day sued out a writ of Replevin from the office of the Clerk of the Supreme Court of the Terri*724tory of Michigan, to recover of one David C McKinstry a certain Perogue, of the value of twenty dollars, and over Now therefore, the condition of the above obligation is this, that if the said Maran shall well and truly prosecute the said suit to final Judgement, and (if the judgement should be that the said Maran should return the Said Perogue to the said McKinstry) if the said Maran shall return said Perogue, in accordance with said judgement, then this obligation to be void otherwise of full force & effect Signed, sealed & delivered
his
Joseph X Maran [seal]
Mark
D Cooper [seal]
in presence of
WM W Petit